DETAILED ACTION
Response to Amendment
The amendment filed May 24, 2021 has been entered. Claims 27 and 52 have been amended with claim 53 having been newly added. Claims 27-44, 46, 52, and 53 are currently pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 27, 46, and 52 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen et al. (US 6,213,995) in view of Skarda (US 2003/0009095).
Regarding claim 52, Steen et al. (henceforth Steen) discloses (Figure 1) a tubular device for a catheter or sheath comprising a proximal end and a distal end sized for introduction into a patient’s body (Col. 1, line 64-Col. 2, line 4), the tubular device comprising: a central lumen (13) extending between the proximal and distal ends, thereby defining a longitudinal axis; one or more reinforcement members (structural elements 20) comprising windings extending helically around the central lumen between the proximal and distal ends (Figure 1; Col. 3, lines 19-28); an outer jacket (32) surrounding the one or more reinforcement members; and a plurality of conductors (signal transmitting elements 18) 
Skarda teaches (Figure 1) a malleable elongated medical device (10) configured for insertion into a patient and which device comprises a distal end (18) comprising a plurality of sensing elements (24, 26, 28, and 30) connected to conductors which extend through the body (¶ [0045]).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the signal transmitting elements of Steen to connect to the distal electrodes as taught by Skarda so as to allow a user to perform EP mapping or ablation of the target tissue region during a procedure as taught by Skarda (¶ [0045]).
Allowable Subject Matter
Claims 27-44, 46, and 53 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art is considered to be Steen which discloses a medical tubing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783